Name: Commission Regulation (EEC) No 826/90 of 28 March 1990 on the arrangement applicable to agricultural products subject to reference quantities and originating in the African, Caribbean and Pacific states or in the overseas countries and territories (1990)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 86/10 Official Journal of the European Communities 31 . 3 . 90 COMMISSION REGULATION (EEC) No 826/90 of 28 March 1990 on the arrangement applicable to agricultural products subject to reference quantities and originating in the African, Caribbean and Pacific States or in the overseas countries and territories (1990) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) ('), and in particular Articles 16 and 27 thereof, Whereas Article 16 of Regulation (EEC) No 715/90 stipu ­ lates for certain agricultural products, covered by the said Regulation and originating in those countries, the progressive reduction, subject to reference quantities laid down within a set timetable, of the customs duties ; Whereas, by virtue of Council Regulation (EEC) No 1820/87 of 25 June 1987 concerning the application of Decision No 2/87 of the ACP-EEC Council of Ministers on the advance implementation of the Protocol to the Third ACP-EEC Convention (') consequent on the Acces ­ sion of the Kingdom of Spain and the Portuguese Repu ­ blic to the European Communities, Portugal is to post ­ pone implementation of the preferential arrangements for fruit and vegetables falling within Council Regulation (EEC) No 1035/72 (2), as last amended by Regulation (EEC) No 11 19/89 (3), until 31 December 1990 whereas, consequently, the above tariff concession does not apply in Portugal ; whereas, within the limits of the quantities of reference, Spain will apply customs duties calculted in accordance with the provisions of the abovementioned Third ACP-EEC Convention ; Whereas Regulation (EEC) No 486/85 will expire at the end of the month of February ; whereas, in consequence, all Community tariff ceilings provided for under Regula ­ tion (EEC) No 486/85 and established for 1990 under Commission Regulation (EEC) No 1734/89 (4) and (EEC) No 3062/89 (3), should be abrogated and replaced by the reference quantities established under the present Regula ­ tion ; whereas imports of the products in question are charged against the reference quantities at Community level within pre-established timetables, as and when the products are entered with the customs autorities for free circulation ; whereas, therefore, it is appropriate to estab ­ lish, from 1 March 1990, reference quantities for those products listed in the Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Whereas the entry into force of Regulation (EEC) No 715/90 does not coincide with the beginning of the calender year or of the season of these products, the volumes opened for the quota in question should be set, by virtue of the prorata temporis clause, at the levels indicated in the Annex thereto : Whereas, under the provisions of Council Regulation (EEC) No 486/85 (2), as last amended by Regulation (EEC) No 3530/89 (3), when the rate of customs duty applied to imports into the Community of Ten of a product subject to a reference quantity is lower than that applying in respect of Spain, Portugal or both of these Member States, the process of dismantling begins once duty on imports of that product from Spain and Portugal falls below that applied to imports of the product in question from the other countries ; whereas, for this reason, the Annex to this Regulation lists only products in respect of which tariff dismantling begins or continues in 1990 ; HAS ADOPTED THIS REGULATION : Article 1 1 . Imports of the products listed in the Annex origina ­ ting in the African, Caribbean and Pacific States or in the overseas countries and territories shall, in the Community Whereas, in order to enable the competent authorities within the Commission to establish an annual trade balance sheet for each of the products and, if necessary, to put into application the arrangement provided for in Article 16 (3) of the abovementioned Regulation (EEC) No 715/90 , products are subject to a statistical surveil ­ lance ; (4) OJ No L 172, 30. 6. 1987, p. 1 . (*) OJ No L 118, 20. 5 . 1972, p. 1 . ( «) OJ No L 118, 29. 4. 1989, p. 12. o OJ No L 171 , 20 . 6 . 1989, p. 20 . (") OJ No L 293, 12. 10. 1989, p. 32. (') OJ No L 84, 30 . 3 . 1990, p. 85. 0 OJ No L 61 , 1 . 3 . 1985, p. 2. 0 OJ No L 347, 28. 11 . 1989, p. 3 . 31 . 3. 90 Official Journal of the European Communities No L 86/11 with exception of Portugal, be subject to reference quanti ­ ties and statistic surveillance. The products referred to in the first subparagraph, their CN codes, the periods of validity and the levels of the reference quantities are set out in the said Annex. 2. From 1 March 1990 and within the limits of the quantities of reference the Kingdom of Spain will apply customs duties calculated in accordance with the provi ­ sions of the Third ACP-EEC Convention consequent on the Accession of the Kingdom of Spain and the Portu ­ guese Republic to the European Communities. 3 . Quantities shall be charged against the reference quantities as and when products are entered with customs authorities for free circulation and accompanied by a movement certificate. If the movement certificate is submitted a posteriori, the goods shall be charged against the corresponding reference quantity at the moment when the goods are entered for free circulation . The extent to which the reference quantities are used up shall be determined at Community level on the basis of the imports charged against them in the manner defined in the first subparagraph, as comunicated to the Statistical Office of the European Comunities. Article 2 The Member States and the Commission shall cooperate closely to ensure that this Regulation complied with. Article 3 Regulations (EEC) No 1734/89 and 3062/89 are hereby repealed. Article 4 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 1 March 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 March 1990. For the Commission Ray MAC SHARRY Member of the Commission No L 86/12 Official Journal of the European Communities 31 . 3 . 90 ANNEX Serial No CN code Taric code(') Description (a) Timetable Reference quantity (in tonnes) 12.0020 ex 0703 10 0703 10 11 * 20 0703 10 11 * 30 0703 10 11 * 92 0703 10 1 1 * 93 Onions, fresh or chilled 1 . 3-15. 5. 1990 571 12.0040 ex 0703 20 00 0703 20 00 * 20 0703 20 00 * 30 Garlic, fresh or chilled 1 . 3-31 . 5 . 1990 375 12.0050 ex 0705 11 10 0705 11 10*21 0705 11 10*33 'Iceberg' lettuce, (Lactuca Sativa L, var. capi ­ tata L) 1 . 7-31.10.1990 1 000 12.0010 ex 0706 10 00 0706 10 00 * 22 Carrots, fresh or chilled 1 . 3-31 . 3. 1990 266 12.0120 ex 0706 90 90 0706 90 90 * 28 Salad beetroot fresh or chilled 1 . 3-31.12.1990 83 12.0130 ex 0707 00 1 1 ex 0707 00 19 0707 0011 * 18 0707 00 19*10 Small cucumbers 1 . 3-31.12.1990 83 12.0060 ex 0709 10 00 0709 10 00 * 10 0709 10 00*20 Globe artichokes fresh or chilled 1.10-31.12.1 990 1 000 12.0070 ex 0802 31 00 ex 0802 32 00 0802 31 00*80 0802 32 00 * 80 Walnuts, in shell or shelled 1 . 3-31.12.1990 583 12.0080 ex 0809 10 00 0809 10 00*40 Apricots, fresh 1 . 3-30. 4.1990 500 12.0090 ex 0809 20 90 0809 20 90 * 41 0809 20 90 * 45 0809 20 90 * 49 Cherries, fresh 1 . 3-31 . 3.1990 400 12.0100 ex 0809 30 00 0809 30 00 * 13 0809 30 00 * 93 Peaches, including nectarines, fresh 1 . 3-31 . 3.1990 500 12.0110 ex 0809 40 19 0809 40 19*51 Plums, fresh 1 . 3-31 . 3.1990 571 (') The Taric codes shown are those applicable on the date of entry into force of the present Regulation .